Citation Nr: 1646444	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to July 10, 2007 for the grant of service connection for sleep apnea.

2.  Entitlement to service connection for internal residual scars and irradiation cystitis associated with service-connected prostate cancer.  

3.  Entitlement to service connection for a dental disorder, to include periodontal disease, to include as secondary to service-connected disability, for compensation purposes. 


REPRESENTATION

Appellant represented by:	Kenneth J. Spindler, Attorney




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  A claim for dental treatment purposes has not yet been adjudicated in this case.

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. 
§ 3.381.  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in making determinations concerning eligibility for dental treatment.  The new regulation notes that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination.  The Board notes that in the December 2013 statement of the case, the RO indicated that the Veteran had been found eligible for Class IV dental treatment and had been receiving such in 2006.  To the extent that the Veteran is requesting additional/reinstatement of dental treatment, the Board does not have jurisdiction over this issue, and the claim for VA outpatient dental treatment is referred to the Veteran's local VA Medical Center (VAMC) for appropriate development and consideration since the VHA has to make the necessary initial determination of eligibility.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the agency of original jurisdiction (AOJ) in the first instance).

The issue of entitlement to service connection for periodontal disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for a sleep disorder was denied in a February 1991 rating decision.  The Veteran did not file a timely notice of disagreement to the February 1991 rating decision.  

2.  A claim to reopen service connection for sleep apnea was received on July 10, 2007.  A November 2008 rating decision granted service connection for sleep apnea from July 10, 2007, the date of the Veteran's reopened claim for service connection.  

3.  Irradiation cystitis is a residual of service-connected prostate cancer. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 10, 2007 for the grant of service connection for sleep apnea have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §  3.400 (2015).

2.  The criteria for service connection for irradiation cystitis, as secondary to the Veteran's service-connected prostate cancer, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Here, an August 2007 letter informed the Veteran of the evidence required to substantiate the claim for service connection for a sleep disorder.  A May 2011 letter informed the Veteran of  the evidence required to substantiate his claim for service connection for irradiation cystitis.  The letters provided the Veteran with notice regarding effective dates and disability ratings. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was afforded a VA examination for prostate cancer residuals in April 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2011 examiner reviewed the treatment records and medical history and conducted a complete examination which fully addressed the symptoms and manifestations of prostate cancer.  The Veteran was not afforded VA examinations for an earlier effective date for service connection for sleep apnea.  An examination is not needed to decide the claim for earlier effective dates, as the determination is based on the evidence of record.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date for Service Connection for Sleep Apnea
 
The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. §  3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2015).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (2015).

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382   (1999).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105 (a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

A November 2008 rating decision granted service connection for sleep apnea from July 10, 2007, the date of the Veteran's reopened claim for service connection.  

The Veteran had active duty service from July 1964 to July 1990.  Following his active duty service, a claim for service connection for sleep apnea was initially received on August 13, 1990.  The claim was denied in a February 1991 rating decision.  The Veteran did not submit a notice of disagreement with the February 1991 rating decision.  

The Veteran's next communication regarding service connection for a sleep disability was his claim to reopen, received on July 10, 2007.  The November 2008 rating decision granted service connection for sleep apnea from July 10, 2007.  
The Board finds that an earlier effective date for service connection for sleep apnea is not warranted.  The Board finds that the February 1991 rating decision denying service connection for a sleep disorder became final.  The Veteran's statements and medical evidence received following the issuance of the February 1991 decision did not demonstrate an intent to raise an informal claim for a sleep disorder prior to the claim received on July 10, 2007.  The Board acknowledges that service treatment records show that the Veteran reported difficulty sleeping.  The mere existence of medical records in a case cannot be construed as an informal claim.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits).  Following the final rating decision in February 1991, there was no indication of an intent to claim service connection for sleep apnea prior to July 10, 2008.  Moreover, any allegation of a purported failure in the duty to assist at the time of the prior decision does not constitute a basis for an earlier effective date even on the basis of clear and unmistakable error.  Thus, the effective date of an award based on a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110 (a).  Accordingly, the Board concludes that the Veteran is not entitled to an earlier effective date prior to July 10, 2007, for the grant of service connection for sleep apnea.



Service Connection for Irradiation Cystitis

The Veteran claims entitlement to service connection for internal scars and radiation cystitis secondary to service-connected prostate cancer.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. §  3.310 (a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. §  3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

A November 2000 rating decision granted service connection for prostate cancer.  

Treatment records dated in 2010 reflect a diagnosis of irradiation cystitis.  Upon VA examination in April 2011, the Veteran reported radiation cystitis as a result of radiation therapy in 2006.  An October 2010 private treatment record reflects a diagnosis of irradiation cystitis.  

A report of VA examination dated in April 2011 noted that the Veteran was diagnosed with prostate adenocarcinoma in 1999 and had a prostatectomy performed.  He had an increasing PSA level in 2000 and had radiation performed.  The Veteran reported radiation cystitis as a result of radiation therapy.  He reported that this manifested as dysuria.  The examiner noted continual urine leakage and urinary incontinence.  

Private treatment records dated in June 2012 reflect that that the Veteran underwent a procedure for a bladder stimulator implant, status post radiation cystitis in 2011.   In light of the diagnosis of irradiation cystitis, the Board finds that service connection for irradiation cystitis under 38 C.F.R. §  3.310 as secondary to (a residual of) the service-connected prostate cancer, is warranted.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102.  This is so regardless of the fact that the rating criteria for prostate cancer residuals at 38 C.F.R. § 4.115b, Diagnostic Code 7528, contemplate a rating based on voiding dysfunction.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The record does not include a diagnosis of internal scars secondary to prostate cancer treatment.  Service connection for internal scars is not warranted because there is no current diagnosis of that condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

An effective date prior to July 10, 2007 for the grant of service connection for sleep apnea is denied. 

Service connection for irradiation cystitis, as a residual of service-connected prostate cancer, is granted.


REMAND

Service Connection for a Dental Disorder

The Veteran seeks service connection for a dental disorder, to include periodontal disease.   He asserts that a current dental disorder is either caused by and/or aggravated by his service-connected rhinosinusitis and diabetes mellitus.

VA dental treatment records dated in February 2007 show that the Veteran had oral surgery for removal of bone spicule on the lingual aspect of the right mandible, adjacent to tooth number 32.  The Board finds that a VA examination is necessary to ascertain the nature and etiology of a current dental disorder.   
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dental examination.  The electronic claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.

(A) The VA examiner should diagnose all current dental disabilities.  

(B) The VA examiner should opine whether the Veteran has impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  If so, the examiner should opine whether it is at least as likely as not that such is proximately due to OR permanently aggravated beyond the natural progression of such disorder, by service-connected diabetes mellitus, and/or rhinosinusitis.

(C) The examiner should opine whether the Veteran has any loss of teeth due to loss of the substance or body of the maxilla or mandible bone.  If loss of the substance of the maxilla or mandible is currently shown, then the VA examiner should address the following questions:   

(1) Whether the loss of teeth due to loss of the substance or body of the maxilla or mandible is due to trauma or disease such as service-connected diabetes mellitus and/or rhinosinusitis OR is it due to periodontal disease;

 (2) Whether the loss of teeth due to loss of the substance or body of the maxilla or mandible is aggravated (permanently worsened beyond its natural progression) by diabetes mellitus and/or rhinosinusitis.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Thereafter, readjudicate the claim based upon all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


